DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Claims 50-54 in the reply filed on 10/14/2021 is acknowledged.
Claims 28-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected devices, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021.
Response to Amendment
2)	Applicant’s amendments to the claims, filed 10/14/2021, are accepted. Claims 1-49 are cancelled; claim 50 is amended; and claims 55-70 are new.
Drawings
3)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the needle guard is un-slidably arranged on the needle” of claim 53; “wherein the proximal end of the needle comprises a needle feature” of claim 58; the “needle bend” of claim 59; and “wherein the needle feature increases the force required to separate the needle from the needle hub” of claim 60, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
4)	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the claimed invention as described in the specification. Specifically, Figures 2A-B, 7, 9, 10A, 11A-D, and 12A lack clarity, wherein the reference numerals, the lines designed to point towards the particular device structure, and the device structures themselves are difficult to read and/or determine. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
5)	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
6)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “422” has been used to designate the distal end of the catheter hub, a distal end of the second part 412b and a distal end of the upper part 
7)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 460, 477, 494.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Specification
8)	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Page 6, line 6, “second arm.[O1].” should read “second arm.” for correctness
Page 6, line 8, “kept small, which” should read “kept small, where” for grammatical correctness
Page 7, line 27, “for a better mutual for a better mutual” should read “for a better mutual” for grammatical correctness
Page 7, lines 30-31, “the first part of the catheter hub comprises of an annular ring in the part which has a counterpart groove in the inner surface of the second part” should be re-written so as to be understandable
Page 19, line 30, “position[O2]” should read “position” for correctness
Page 19, line 16, “extended[O4]” should read “extended” for correctness
Page 19, line 27, “hub[O5]” should read “hub” for correctness
Page 33, line 32, “catheter hub 12” should read “catheter hub 412” for correctness
Page 34, line 24, “automatic” should read “automatic,” for grammatical correctness
Page 35, line 22, “having atleast” should read “having at least” for spelling correctness
Page 42, line 19, “formed of by” should read “formed by” for grammatical correctness
Page 43, line 14, “tension element 46” should read “tension element 446” for correctness
Plentiful mis-numeration of reference numerals throughout the specification, as posited in the above drawing objections
Appropriate correction is required.
Claim Objections
9)	Claims 50 and 55-57 are objected to because of the following informalities: 
Claim 50, line 10, “housing;” should read “housing; and” for grammatical correctness
Claim 55, line 7, “one or more protrusions or depressions” should read “the at least one or more protrusions or depressions” to prevent a 35 U.S.C. 112(b) for uncertainty
Claim 56, line 3, “enlargement and” should read “enlargement; and” for grammatical correctness
Claim 57, line 2, “handle; and wherein” should read “handle; wherein” for grammatical correctness
Appropriate correction is required.
Claim Rejections - 35 USC § 112
10)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12)	Claims 56, and 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 56 recites the limitation “wherein the opening extends in an axial direction for a distance of 0.3 to 1mm”. However, the specification does not contain support for this claim language. The specification recites, on page 30, lines 22-23, “The opening 135 just extends over about 0.5 mm in axial direction and provides a through hole through the needle wall.” However, this language does not teach the claimed “0.3 to 1mm” of claim 56. Additionally, this portion of the specification is geared towards a separate device than what was originally elected by Applicant. Therefore, the claim fails to comply with the written description requirement.

	Claim 59 recites the limitation “wherein the needle feature comprises a needle bend” in lines 1-2. Applicant’s Specification mention “a curving or a bulge or crimp” with regards to a needle feature close to its needle tip, on Page 16, line 22. However, the needle tip is on the opposite end of the needle from the “proximal end” of the needle which is supposed to comprise a needle feature. Therefore, the claim fails to comply with the written description requirement.
	Claim 60 recites the limitation “wherein the needle feature increases the force required to separate the needle from the needle hub”, which is not mentioned within the specification. The specification recites “the needle may also have a needle feature close to its tip,” on Page 16, line 21, which appears to be the only usage of “needle feature in Applicant’s Specification. However, the needle tip is on the opposite end of the needle from the “proximal end” of the needle which is supposed to comprise a needle feature. Therefore, the claim fails to comply with the written description requirement.
	Claims 59-60 are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claim 58.

Claim 53 recites the limitation “wherein the needle guard is un-slidably arranged on the needle” in line 2 without disclosing any supporting mechanical elements or reasoning as to how this could occur while also having the needle guard be slidably arranged, as claimed in the independent claim 50, lines 11-12. Therefore, it is not clear how to make or use the inventio because one having ordinary skill in the art would not know what mechanism to employ to get the claimed result or how to make the claimed invention. The breadth of the claim is large, simply because a result is claimed instead of any particular structural configuration in which to make the needle guard both slidably and un-slidably arranged on the needle. Due to that, there are an infinite number of mechanisms/methods which could make the needle guard slidably and un-slidably arranged on the needle. As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining what structure would function to make the needle guard both slidably and un-slidably arranged on the needle, one could not make or use the invention without undue experimentation. As noted above, Applicant has provided no way to determine what structure would function to make the needle guard both slidably and un-slidably arranged on the needle, and therefore the amount of direction provided is insufficient to constitute an enabling disclosure. Due to the failure of Applicant to 
14)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


15)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16)	Claims 50-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation "the ready to use position" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret “the ready to use position” as “a ready to use position”.
Claim 50 recites the limitation “the entire catheter hub portion” in line 14. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret “the entire catheter hub portion” as “a catheter hub portion”.
Claim 51 recites the limitation “the at least one selected from the group consisting of a projection and a groove of the outer wall” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret “the at least one selected from the group consisting 
Claim 53 recites the limitation “wherein the needle guard is un-slidably arranged on the needle” in line 2. However, it is unclear how this is to occur, as independent claim 50 claims “wherein the needle guard is slidably arranged on the needle” in lines 11-12, with no additional support as to how both may occur simultaneously. Therefore, the claim is indefinite.
Claim 55 recites the limitation “the housing” in lines 1-2. However, it is unclear if this “housing” is to refer to “a housing” of the catheter hub, from claim 50, line 4, “a housing” of the needle hub, from claim 50, line 10, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “the housing” as “the needle hub housing”, based on Applicant’s Specification Page 38, lines 28-29.
Claim 55 recites the limitation “the hub” in lines 3 and 7. However, it is unclear if this “hub” is to refer to “a catheter hub” of claim 50, line 3, “a needle hub” of claim 50, line 10”, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “the hub” as “the needle hub”, based on Applicant’s Specification Page 38, lines 28-34.
Claim 60 recites the limitation “the force” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret “the force” as “a force”.
Claim 61 recites the limitation “the housing” in line 3. However, it is unclear if this housing refers to “a housing” of the catheter hub, from claim 50, line 4, “a housing” of 
Claim 61 recites the limitation “the proximal end section of the first part is joined with the distal end section of the second part” in lines 3-4. There is insufficient antecedent basis for “the proximal end section of the first part” or “the distal end section of the second part” in the claim. For the purpose of examination, Examiner will interpret “the proximal end section of the first part is joined with the distal end section of the second part” as “the distal end section of the first part is joined with the proximal end section of the second part”, based on the claim language of claim 61, and Applicant’s specification page 33, lines 12-21.
Claims 67 and 69-70 recite the limitation “the interior surface of the catheter hub” in respective lines 2, 3, and 2-3. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret “the interior surface of the catheter hub” of claim 67 as “an interior surface of the catheter hub”, based on Applicant’s Specification Page 35, lines 31-33. The claim language of claims 69-70 will be left as is, as the Examiner’s interpretation of claim 67 alleviates the additional 35 U.S.C. 112(b) lack of antecedent basis rejections for claims 69-70.
Claims 51-70 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 50. 
Claims 68-70 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 67.
Claim Rejections - 35 USC § 102
17)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19)	Claims 50-51, 54 and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs et al. (U.S. PGPUB 20120271235), hereinafter Fuchs.
	Regarding claim 50, Fuchs teaches an intravenous catheter assembly (as shown in Fig. 1) comprising:
	a catheter tube (Fig. 1; 1a);
	a catheter hub (Fig. 1; 1) having a distal end (as shown in Annotated Fig. 1) and a proximal end (Fig. 1; 1.2), wherein the distal end is joined to the catheter tube (as shown in Fig. 1) and the proximal end defines a housing having an inner space (as shown in Fig. 2);
	a needle (Fig. 1; 5) extending through the catheter hub and the catheter tube (as shown in Fig. 1) and defining an axial direction (as shown in Annotated Fig. 1), wherein 
	a needle hub (Fig. 2; 3 and 4) attached to the proximal end of the needle [Paragraph 0017] having a housing (as shown in Fig. 2); and
	a needle guard (Fig. 1; 7) comprising an upper end (Fig. 2; end towards 7.2/7.3) and a lower end (Fig. 2; end towards 7.1); wherein the needle guard is slidably arranged on the needle [Paragraph 0019] wherein the upper end of the needle guard is securely retained in the housing of the catheter hub (as shown in Fig. 2) exposing the lower end of the needle guard (Examiner interprets the lower end of the needle guard to be exposed, as it is capable of being interacted with before the needle hub is attached to the catheter hub, as opposed to the upper end of the needle guard) and wherein in a ready to use position (as shown in Fig. 2), a catheter hub portion with the lower end of the needle guard is securely retained in an inner space of the needle hub (as shown in Fig. 2).

    PNG
    media_image1.png
    501
    515
    media_image1.png
    Greyscale

Annotated Fig. 1
Regarding claim 51, Fuchs teaches the intravenous catheter assembly as claimed in claim 50, wherein the needle hub housing comprises an inner wall (Fig. 2; 3.2); wherein the inner wall of the needle hub comprises at least one selected from the group consisting of a projection and a groove [Paragraph 0015] (Examiner interprets the inner wall 3.2 of the needle hub to comprise a groove, as the needle hub is to engage with a Luer thread 1.3 (i.e. projection) of the catheter hub); wherein the catheter hub comprises an outer wall (distally extending portion of Fig. 1; 1.3); and wherein the at least one selected from the ground of the projection and the groove of the inner wall matched with at least one selected from the group consisting of a projection and groove of the outer wall [Paragraph 0015].
Regarding claim 54, Fuchs teaches the intravenous catheter as claimed in claim 50, wherein the needle guard is slidably arranged on the needle [Paragraph 0019] and 
Regarding claim 61, Fuchs teaches the intravenous catheter assembly as claimed in claim 50, wherein the catheter hub comprises a first part (as shown in Annotated Fig. 2) with a distal end section and a second part (as shown in Annotated Fig. 2) with a proximal end section defining the catheter hub housing (as shown in Fig. 2) and wherein the distal end section of the first part is joined with the proximal end section of the second part in a fluid tight manner (Examiner interprets “in a fluid tight manner” to be functional language, wherein the distal end section of the first part and 

    PNG
    media_image2.png
    587
    537
    media_image2.png
    Greyscale

Annotated Fig. 2
20)	Claims 50, 52, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baid (U.S. PGPUB 20140343497), hereinafter Baid.
	Regarding claim 50, Baid teaches an intravenous catheter assembly (as shown in Fig. 1) comprising:
	a catheter tube (Fig. 1; 10);

	a needle (Fig. 1; 20) extending through the catheter hub (as shown in Fig. 1) and defining an axial direction (Fig. 1; A), wherein the needle has opposite proximal end distal ends [Paragraph 0028], the distal end forming a needle tip (Fig. 1; 24);
	a needle hub (Fig. 1; 26) attached to the proximal end of the needle [Paragraph 0028] having a housing (the portion which covers the catheter hub); and
	a needle guard (Fig. 1; 32) comprising an upper end (end near Fig. 2; 50) and a lower end (end near Fig. 2; 34); wherein the needle guard is slidably arranged on the needle [Paragraph 0031] wherein the upper end of the needle guard is securely retained in the housing of the catheter hub exposing the lower end of the needle guard (Examiner interprets the needle guard to be securely retained in the housing of the catheter hub exposing the lower end of the needle guard, as before the needle hub would be attached to the catheter hub, it is clear that the lower end of the needle guard would have been exposed from the end of the catheter hub) and wherein in a ready to use position, a catheter hub portion with the lower end of the needle guard is securely retained in an inner space of the needle hub (as shown in Fig. 1).
	Regarding claim 52, Baird teaches the intravenous catheter assembly as claimed in claim 50, wherein the needle guard comprises a base portion (Fig. 2; 34) and first (Fig. 2; 36) and second arms (Fig 2; 38) extending from the base portion, wherein the first arm is deflected radially outwards by the needle against a restoring force when the needle is in its ready position [Paragraph 0036 and claim 1] whereby the needle guard 
	Regarding claim 54, Baird teaches the intravenous catheter assembly as claimed in claim 50, wherein the needle guard is slidably arranged on the needle [Paragraph 0031] and the needle guard is partially retained in an inner space of the needle hub (as shown in Fig. 1).
Claim Rejections - 35 USC § 103
21)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
22)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23)	Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Knutsson (WO2017151052), hereinafter Knutsson.

Knutsson teaches a needle (Fig. 4F; 201), wherein the needle defines an enlargement (Fig. 4F; 204) and an opening (Fig. 4F; 207) arranged distally or proximally from the enlargement (as shown in Fig. 4F), and wherein the opening extends in an axial direction (as shown in Fig. 4F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle of Fuchs to define an enlargement and an opening arranged distally or proximally from the enlargement, wherein the opening extends in an axial direction, as taught by Knutsson. Doing so would enable the needle to come into contact with the surrounding portion of the device, as taught by Knutsson [Page 10, lines 1-2] (in the case of Fuchs, the needle guard), and to allow for indication of when the needle has been placed properly, as taught by Knutsson [Page 10, lines 8-13].
Fuchs in view of Knutsson still fails to teach explicitly wherein the opening extends in an axial direction for a distance of 0.3 to 1mm.
It appears that the device of Fuchs in view of Knutsson would operate equally well with the claimed extension in an axial direction of the opening for a distance of 0.3 to 1mm. Further, Applicant has not disclosed that the range solves any stated problem or is for any particular purpose, as the Specification does not address the range of 0.3 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening of Fuchs in view of Knutsson to extend in an axial direction for a distance of 0.3 to 1mm because it appears to be an arbitrary design consideration which fails to patentably distinguish over Fuchs in view of Knutsson.
27)	Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Sokolski et al. (U.S. PGPUB 20180200487), hereinafter Sokolski.
	Regarding claim 57, Fuchs teaches the intravenous catheter assembly as claimed in claim 50, wherein the needle hub comprises a handle (Fig. 1; 4.1). However, Fuchs fails to teach wherein the handle of the needle hub has different anti-slip devices on its surface; and wherein the anti-slip devices comprise at least one selected from the group consisting of an indentation and a protrusion.
	Sokolski teaches a needle hub (Fig. 4A; 420) wherein the needle hub comprises a handle [Paragraph 0479] (Examiner interprets the needle hub to be a handle in and of itself); wherein the handle of the needle hub has different anti-slip devices on its surface [Paragraph 0479]; and wherein the anti-slip devices comprise at least one selected from the group consisting of an indentation  and a protrusion [Paragraph 0479, “bumps”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Fuchs to comprise different anti-slip devices on its surface, wherein the anti-slip devices comprise at least one selected from the group consisting of an indentation and protrusion, as taught by 
28)	Claims 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Shluzas et al. (U.S. PGPUB 20160206834), hereinafter Shluzas.
	Regarding claim 58, Fuchs teaches the intravenous catheter assembly as claimed in claim 50. However, Fuchs fails to teach wherein the proximal end of the needle comprises a needle feature.
	Shluzas teaches a syringe assembly (as shown in Fig. 6O), comprising: 
a needle (Fig. 6F; 76), wherein the needle has opposite proximal (Fig. 6F; 80) and distal (Fig. 6F; 48) ends, the distal end forming a needle tip (as shown in Fig. 6F); and
	a needle hub (Fig. 6O; 58) attached to the proximal end of the needle (as shown in Fig. 6O),
	wherein the proximal end of the needle comprises a needle feature (Fig. 6O; 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal end of the needle to comprises a needle feature, as taught in Shluzas. Doing so would help to increase the safety of the needle, as taught by Shluzas [Paragraph 0070], and therefore the intravenous catheter assembly as a whole.
	Regarding claim 59, Fuchs in view of Shluzas teaches the intravenous catheter assembly as claimed in claim 58, wherein the needle feature comprises a needle bend (as shown in Fig. 6O of Shluzas).

29)	Claims 62-66 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Lim et al. (U.S. PGPUB 20160331936), hereinafter Lim.
	Regarding claim 62, Fuchs teaches the intravenous catheter assembly as claimed in claim 50, further comprising a first valve (Fig. 2; 2). However, Fuchs fails to teach wherein the intravenous catheter assembly of claim 50 further comprises a first valve and a second valve provided in the inner space in the catheter hub.
	Lim teaches an intravenous catheter assembly (as shown in Fig. 1) comprising:
	a catheter tube (Fig. 1; 108);
	a catheter hub (Fig. 1; 106) defining a housing having an inner space (Fig. 1; 120);
	a needle (Fig. 1; 104) extending through the catheter hub and the catheter tube and defining an axial direction (axis on which the needle 104 runs), wherein the needle has opposite proximal (where reference numeral ‘104’ is directly pointed) and distal ends (wherein reference numeral ‘110’ is pointed), the distal end forming a needle tip (Fig. 1; 110);

	a needle guard (Fig. 1; 122) comprising an upper end (where reference numeral Fig. 1A; ‘90a’ is pointed) and a lower end (Fig. 1A; 126); wherein the needle guard is slidably arranged on the needle [Paragraph 0090],
	further comprising a first valve (Fig. 4B; 144 and 148) and a second valve (Fig. 4B; 146) provided in the inner space of the catheter hub (as shown in Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intravenous catheter assembly of Fuchs to include a first valve and a second valve provided in the inner space of the catheter hub, as taught by Lim. Doing so would allow for restriction of the fluid flow in the proximal direction [Paragraph 0084]
	Regarding claim 63, Fuchs in view of Lim teaches the intravenous catheter assembly as claimed in claim 62. Lim further teaches wherein the second valve is disk shaped [Paragraph 0079] (as shown in Fig. 4B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second valve of Fuchs in view of Lim to be disk shaped, as taught by Lim. Doing so would allow for appropriate sealing of the valve to the catheter hub, as taught by Lim [Paragraph 0079].
	Regarding claim 64, Fuchs in view of Lim teaches the intravenous catheter assembly as claimed in claim 62. Lim further teaches wherein the second valve has an outer diameter that is configured to compatibly sit within at least one of a groove, a channel, or a projection (Fig. 3; 136) formed on an inner surface of the catheter hub.

	Regarding claim 65, Fuchs in view of Lim teaches the intravenous catheter assembly as claimed in claim 62, wherein the second valve is arranged proximate the first valve (as shown in Lim, Fig. 2).
	Regarding claim 66, Fuchs in view of Lim teaches the intravenous catheter assembly as claimed in claim 62. Lim further teaches wherein the second valve is configured to hold the first valve in its position (Examiner considered “configured to hold the first valve in its position” to be a functional claim, as the second valve is perfectly capable of holding the first valve in its position, due to the nature of the second valve connecting to the first valve).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second valve of Fuchs in view of Lim to be configured to hold the first valve in its position, as taught by Lim. Doing so would allow for the both the first and second valves to complete their intended function of blocking proximal liquid flow.
30)	Claims 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Lim, further in view of Bonnal (U.S. PGPUB 20150306349), hereinafter Bonnal.

	Bonnal teaches an intravenous catheter assembly comprising:
a catheter tube (Fig. 1; 14);
a catheter hub (Fig. 1; 12) having a distal end (Fig. 1; 30) and a proximal end (Fig. 1; 28), wherein the distal end is joined to the catheter tube (as shown in Fig. 1) and the proximal end defines a housing having an inner space (internal to Fig. 1; 40);
a needle (Fig. 1; 20) extending through the catheter hub and the catheter tube (as shown in Fig. 1) and defining an axial direction (direction along which the needle moves), wherein the needle has opposite proximal (Fig. 1; 92) and distal ends (Fig. 1; 24), the distal end forming a needle tip [Paragraph 0055];
a needle hub (Fig. 1; 18) attached to the proximal end of the needle (as shown in Fig. 1) having a housing (where the proximal end of the needle is housed); and
a needle guard (Fig. 1; 22) comprising an upper end (where reference numeral ‘22’ is pointing) and a lower end (Fig. 1; 96), wherein the needle guard is slidably arranged on the needle [Paragraph 0067],
further comprising a first valve (Fig. 1; 16) provided in the inner space in the catheter hub (as shown in Fig. 1),
wherein the first valve and an interior surface (Fig. 3; 36) of the catheter hub comprise cooperating features (Fig. 3; 66, 70, 72, 76).

Regarding claim 68, Fuchs in view of Lim in view of Bonnal teaches the intravenous catheter assembly as claimed in claim 67. Bonnal further teaches wherein the cooperating alignment features comprises at least one projection and at least one groove and wherein the at least one groove is structured to match the at least one projection (as shown in Bonnal Fig. 3). 
Regarding claim 69, Fuchs in view of Lim in view of Bonnal teaches the intravenous catheter assembly as claimed in claim 67, wherein the cooperating alignment features comprises the second valve comprising at least one projection (Bonnal Fig. 3; 70) and the interior surface of the catheter hub comprising at least one groove (Bonnal Fig. 3; 72) and wherein the at least one groove is structure to match the at least one projection.
Regarding claim 70, Fuchs in view of Lim in view of Bonnal teaches the intravenous catheter assembly as claimed in claim 67, wherein the cooperating alignment features comprise the second valve comprising at least one groove (Bonnal, where 66 is pressed in to) and the interior surface of the catheter hub comprising at least one projection (Bonnal Fig. 3; 66) and wherein the at least one groove is structures to match the at least one projection (as shown in Bonnal Fig. 3).
Allowable Subject Matter
31)	Claim 55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Examiner’s Note
32)	Let it stand on the record that Examiner notes there is no prior art rejection for claim 53. However, this does not stand as an admission of Allowability. Examiner will reconsider the prior art after Applicant’s response resolving the 35 U.S.C. 112(a) rejections of claim 53, as written within this current Office Action. (See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)).
Conclusion
33)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783